Prospectus supplement August 29, 2012 Putnam Equity Income Fund Prospectus dated March 30, 2012 The sub-section Your fund’s management in the Fund summary section is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment Advisor Putnam Investment Management, LLC Portfolio Manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2012 Assistant Portfolio Manager Walter Scully, Analyst, assistant portfolio manager of the fund since 2012 The section Who oversees and manages the fund? is supplemented to reflect that Darren Jaroch and Walter Scully are now primarily responsible for the day-to-day management of the fund’s portfolio. Mr. Jaroch has managed the fund since 2012. He has been employed with Putnam Management as a Portfolio Manager since 1999. Mr. Scully has been an assistant portfolio manager of the fund since 2012. He has been employed with Putnam Management as an Analyst since 1996. 276888 8/12
